Title: To George Washington from James Jay, 20 April 1780
From: Jay, James
To: Washington, George


          
            At General Howe’s Quarters [Highlands, N.Y.]April 20. 1780
            Dear Sir
          
          I did myself the pleasure to write to You a few days ago by the Post; and to send you, by the same conveyance, a little box with the article you desired.
          I fancy you have been acquainted with the reasons why the Experiments I formerly mentioned were not made in the winter. It is a pity that the opportunities which that season afforded for such purposes, had not been made use of. They may however still be executed, though I shall not be able to disguise, quite so well, the real conclusions I mean to draw from them: nevertheless, matters may be so conducted, as to keep those points out of sight. If you should have no objection to the experiments being made at present, I will set about them without loss of time. In regard to alarming the Country, that I believe may be easily prevented by only giving previous notice, and yet not long beforehand, that a few pieces of Ordnance are to be proved at the Fort. In case we are to go on, I should be glad to have Major Beauman with me: he is very fit on several accounts; and I fancy he will be happy to attend, & have an opportunity of making a few experiments himself. General Heath seemed to apprehend that the Major might be disposed to exhibit some things for show, as well as to try others for use. But this may easily be guarded against. As to myself, you may rely upon it, that nothing shall be done out of the strict line of public utility. I remain, with great esteem Dear Sir Your Most Obt Servt
          
            James Jay
          
          
            P.S. I am informed that Beauman is in the neigbourhood of Morris Town.
          
        